In a consolidated action to recover damages for injury to person and property, Jack Copans, the plaintiff in the original Action No. 1, appeals from so much of an order of the Supreme Court, Westchester County, dated December 3, 1959 and entered in Orange County on December 7, 1959, made upon “ reargument or rehearing ” of a motion previously made (by Roger Edwin Mott, the plaintiff in the original Action No. 2) to resettle an order dated September 3, 1958, as adhered to the court’s earlier decision of June 3, 1959; as granted said motion to resettle, and as resettled the last-mentioned order so as to provide “ that the right to open and close shall be determined by the Justice presiding at the time of trial of the consolidated action.” Order, dated December 3, 1959, insofar as appealed from, affirmed, with $10 costs and disbursements. No opinion. Beldoek, P. J., Ughetta, Kleinfeld, Christ and Hopkins, JJ., concur.